Citation Nr: 1402180	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Service connection for right hand disability, to include arthritis, claimed as a residual of in-service injury.

2.  Entitlement to an increased (compensable) rating for residuals of avulsion fracture of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO in St. Paul, Minnesota, denied an increased rating for the Veteran's service-connected avulsion fracture of the right fifth finger, and denied service connection for a right hand injury.  The Veteran filed a notice of disagreement in April 2012.  The RO issued a statement of the case in December 2012.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in February 2013.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Detroit, Michigan, which has certified the appeal to the Board.  

The Board notes that Disabled American Veterans previously represented the Veteran.  In March 2012, the Veteran granted a power-of-attorney in favor of private attorney Michael Viterna with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the claims on appeal (characterized, as reflected on the title page, consistent with the Veteran's assertions) are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Initially, the Board points out that, in January 2013, after the RO's issuance of the December 2012 SOC but prior to the RO's certification of the appeal to the Board, the Veteran submitted new medical treatise evidence relevant to the issues on appeal.  However, the claims file does not reflect that the RO has considered this evidence.  Under these circumstances, the Board has no alternative but to remand these matters for RO consideration of the additional evidence received, in the first instance, and to issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

The Board also finds that, prior to RO readjudication of the claims, additional development is warranted.

Initially, the Board notes that the RO has considered various theories of entitlement in connection with the service connection claim.  However, in claiming service connection for right hand disability, the Veteran has essentially asserted that the same in-service injury that resulted in the award of service connection for avulsion fracture of the right fifth finger injured other fingers, to include his right ring finger.  He therefore claims impairment of the whole hand, to include swelling and locking of individual fingers, and reduced grip strength of the hand.  See January 2013 VA Form 9.  As noted in written argument submitted along with the medical articles, the Veteran avers that he has traumatic arthritis in the hand residual to the in-service aversion fracture,

As an additional the award of service connection could affect the characterization and/or evaluation of the already service-connected right fifth finger disability, the two issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Although the RO has sought medical opinions addressing the nature and etiology of current right hand disability, such opinions are inadequate to resolve the claim.   

On July 2011 examination, the Veteran was diagnosed with carpal tunnel syndrome.  In a subsequent May 2012 examination report, the same examiner retracted the prior diagnosis, finding that the Veteran did not have carpal tunnel syndrome.  However, statements made by the examiner in the May 2012 report appear be internally inconsistent, and the conclusions reached do not appear to be based on a full, accurate assessment of pertinent facts, and lack adequate rationale.  

Although the examiner initially opined that the Veteran has no clear diagnosis of any current hand condition, it was subsequently stated that the Veteran has mild bilateral hand arthritis, and the report includes x-rays showing degenerative changes.  Furthermore, the examiner found that the Veteran's right hand arthritis is normal for his age, unrelated to his laceration, and unrelated to any physical activity performed in service.  It was further indicated that there was nothing the examiner could link to the Veteran's hand injury in service or to repetitive use in service prior to 1983.  However, in so concluding, the examiner failed to specifically address the relationship between the Veteran's duties as a boatswain's mate while in service and current right hand arthritis.  Finally, in stating that the Veteran had a normal right EMG, and that neurology thought the Veteran's pain may be due to overuse at his last job, the VA examiner misstates the neurologist's March 22, 2012 note that was included in the VA examination report that actually states, "[g]iven symptom onset coincident with starting new hands-on job and relative improvement after being laid off, symptoms appear to be most likely due to repetitive stress injury, possibly exacerbated by previous injury to the right hand." (emphasis added).  Thus, the May 2012 examiner did not fully and accurately consider all pertinent evidence. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.   Barr v.  Nicholson, 21 Vet. App. 303, 311 (2007). 

Under these circumstances, the Board finds that further medical opinion-based upon full review of the record and supported by clearly-stated rationale-is needed to fairly resolve the claim for service (and, quite possibly, the claim for higher rating, as well).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records, to include records of VA evaluation and or treatment from VA Medical Center in Ann Arbor, Michigan, since June 2012 (the date of the most records associated with the claims file).

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private treatment records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Ann Arbor VAMC (and any other VA facility(ies))  all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2012,.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims in appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private treatment records.   

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are received, arrange for the Veteran to undergo VA examination of the right hand, by an appropriate physician.

The entire claims file, to include a complete copy of this REMAND and paper copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should clear indicate whether-in addition to the already service-connected avulsion fracture of the right fifth finger-the Veteran has current disability affecting his right hand (to include arthritis affecting one or more fingers). 

If so, for each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability is the result of in-service disease or injury-to specifically include the same in-service injury (avulsion fracture) in which the Veteran injured his right fifth finger, and/or repetitive injury associated with the Veteran's duties as a boastwain's mate. 

In providing the requested opinion, the examiner must consider and discuss all pertinent medical evidence (to include all in and post-service records, including the March 2012 VA neurology treatment record, and the May 2012 VA examination report); as well as the medical articles submitted by the Veteran, including "Avulsion fractures from the base of phalanges of the fingers," and "Non-operative treatment of common finger injuries";

The examiner must also consider and address all pertinent lay assertions, to include any assertions of continuity of symptoms associated the hand and/or finger(s) (other than the right fifth finger), as well as arguments, based on the articles submitted, that "inadequate reduction and healing of avulsion fractures may lead to joint deformity, chronic instability and post-traumatic arthritis," and that "delayed treatment of these surgically indicated fractures is always more difficult, with worse functional outcomes due to stiffness, incomplete deformity correction, and post-traumatic arthritis."  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, should be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection and the claim for higher rating in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority (to include all relevant diagnostic codes.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC  statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



